DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 8, 10, 11, 15, 17, 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP 2009053274 A) in view of Kan et al. (2011/0130782 A1)  in view of Sugiyama  (JP 2012/022142 A).                                         
Regarding claim 1
Anzai discloses 
A developing cartridge (Tech-Solution ¶ 6) comprising:
Although strongly implied, Anzai does not explicitly teach
“a first gear rotatable about a first axis extending in a first direction;
a second gear rotatable about a second axis extending in the first direction from a first rotational position to a second rotational position and from the second rotational position to a third rotational position, the second gear being engageable with the first gear; and

a protrusion movable accordance with a rotation of the second gear,
wherein the protrusion moves at a first speed in a case where the second gear rotates from the first rotational position to the second rotational position,
wherein the protrusion moves at a second speed in a case where the second gear rotates from the second rotational position to the third rotational position, and
wherein the second speed is different from the first speed”.
Kan, however, teaches 
a first gear rotatable (FIG. 14, Ref 41, [0072]—[0073]) about a first axis extending in a first direction (first axis is into the page);
a second gear rotatable about a second axis extending in the first direction (FIG. 2, Ref 51, [0090])  from a first rotational position to a second rotational position and from the second rotational position to a third rotational position, the second gear being engageable with the first gear ([0090], first and second gear are “engaged”, i.e., driven together); and
Although strongly implied, Anzai in view of Kan do not explicitly teach 
“a protrusion movable accordance with a rotation of the second gear,
wherein the protrusion moves at a first speed in a case where the second gear rotates from the first rotational position to the second rotational position,
wherein the protrusion moves at a second speed in a case where the second gear rotates from the second rotational position to the third rotational position, and

wherein the second speed is different from the first speed.”
Sugiyama, however teaches 
a protrusion movable accordance with a rotation of the second gear (FIG. 4, Ref 35Y, a cam is a “protrusion”). 
wherein the protrusion moves at a first speed in a case where the second gear rotates from the first rotational position to the second rotational position (First Embodiment, ¶ 25),                  
wherein the protrusion moves at a second speed in a case where the second gear rotates from the second rotational position to the third rotational position, and
wherein the second speed is different from the first speed (First Embodiment, ¶ 25, the second speed is different from the first speed: ½ to 1/1, when gear moves from second, third  rotational positions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “first and second gears”  as taught by Kan as well as the “protrusions contacting and moving at different speeds” of Sugiyama in the cartridge of Anzai. 
The justification for this modification would be to have different diameter gears for different speeds on the cartridges and protrusions to actuate and mate with other actuators to perform certain functions in the developer cartridge such as separating rollers from each other.  

Regarding claim 5
Anzai in view of Kan in view of Sugimura teach the developer cartridge according to claim 1,
Kan applied to claim 5 further teaches 
wherein the protrusion is formed integral with the second gear (FIG. 10 & 11, Ref 41 & 42 are integral—a solid piece—with each other, [0084]).
Regarding claim 7
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 1, 
Sugiyama applied to claim 7 further teaches 
further comprising a developing roller rotatable (FIG. 3, Ref 3) about a third axis extending in the first direction (First Embodiment, ¶ 9). 
Regarding claim 8
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 1,
Sugiyama applied to claim 18 further teaches 
wherein the first gear (Fig. 10, Ref 41 & 42) includes:
a small-diameter gear portion (FIG. 10, Ref 41) engageable with a portion of the second gear (Fig. 10, Ref 51 & Fig. 18—20, Ref 41 engages with Ref 51, [0076]); and 


a large-diameter gear portion (FIG. 10, Ref 42) having a diameter larger than a diameter of the small-diameter gear portion (FIG. 10, Ref 41).
Regarding claim 10
Anzai in view of Kan in view of Shimizu teach the developer cartridge according to claim 1, 
Sugiyama applied to claim 10 further discloses 
wherein the second speed is faster than the first speed (First Embodiment, ¶ 25). 
Regarding claim 11
Anzai discloses 
A developing cartridge (Tech-Solution ¶ 6) comprising: 
Anzai does not explicitly teach 
“a first gear rotatable about a first axis extending in a first direction; 
a second gear rotatable about a second axis extending in the first direction, 
the second gear being engageable with the first gear; 
a protrusion movable accordance with a rotation of the second gear, 
wherein a speed of the protrusion changes from a first speed to a second speed after the second gear rotates a predetermined angle, and,
wherein the first speed is different from the second speed”.
Kan, however, teaches 

a first gear rotatable (FIG. 14, Ref 41, [0072]—[0073]) about a first axis extending in a first direction (first axis is into the page); 
a second gear rotatable about a second axis (FIG. 10 Ref 51) extending in the first direction, the second gear being engageable with the first gear ([0090], first and second gear are “engaged”, i.e., driven together); and 
Anzai in view of Kan do not explicitly teach 
“a protrusion movable accordance with a rotation of the second gear, 
wherein a speed of the protrusion changes from a first speed to a second speed after the second gear rotates a predetermined angle, and,
wherein the first speed is different from the second speed.”
Sugiyama, however teaches 
a protrusion movable accordance with a rotation of the second gear (FIG. 4, Ref 35Y, a cam is a “protrusion”). 
wherein the protrusion moves at a first speed in a case where the second gear rotates from the first rotational position to the second rotational position (First Embodiment, ¶ 25),                  
wherein the protrusion moves at a second speed in a case where the second gear rotates from the second rotational position to the third rotational position, and



wherein the second speed is different from the first speed (First Embodiment, ¶ 25, the second speed is different from the first speed: ½ to 1/1, when gear moves from second, third  rotational positions) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “first and second gears”  as taught by Kan as well as the “protrusions contacting and moving at different speeds” of Sugiyama in the cartridge of Anzai. 
The justification for this modification would be to have different diameter gears for different speeds on the cartridges and protrusions to actuate and mate with other actuators to perform certain functions in the developer cartridge such as separating rollers from each other.  
Regarding claim 15
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 11,
Sugiyama applied to claim 15 further teaches 
wherein the protrusion (FIG. 4, Ref 35Y) is formed integral with the second gear (FIG. 4, Ref 34Y, First Embodiment, ¶ 13).
Regarding claim 17
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 11, 

Sugiyama applied to claim 17 further teaches 
further comprising a developing roller (Fig. 3, Ref 3) rotatable about a third axis extending in the first direction (the shaft is a different shaft—third axis—that also goes into the page, First Embodiment, ¶ 9). 
Regarding claim 18
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 11, 
Sugiyama applied to claim 18 further teaches 
wherein the first gear (Fig. 10, Ref 41 & 42) includes: 
a small-diameter gear portion (FIG. 10, Ref 41) engageable with a portion of the second gear (Fig. 10, Ref 51 & Fig. 18—20, Ref 41 engages with Ref 51, [0076]); and 
a large-diameter gear portion having a diameter larger (FIG. 10, Ref 42) than a diameter of the small-diameter gear portion (FIG. 10, Ref 41).
Regarding claim 20
Anzai in view of Kan in view of Shimizu teach the developer cartridge according to claim 11, 
Sugiyama applied to claim 20 further discloses
wherein the second speed is faster than the first speed (First Embodiment, ¶ 25). 

Claims 2—4, 12—14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP 2009053274 A) in view of Kan et al. (2011/0130782 A1)  in view of Sugiyama  (JP 2012/022142 A) in view of Tajima (JP 2005/075512 A).                                    
Regarding claim 2
Anzai in view of Kan in view of Sugimura teach the developer cartridge according to claim 1,
Although strongly implied, Anzai in view of Kan in view of Sugimura do not explicitly teach 
“wherein the second gear includes a first engagement portion
wherein the first engagement portion extends along a portion of a peripheral surface of the second gear, the first engagement portion being engageable with a portion of the first gear, and
wherein the first engagement portion is a friction member”.
Tajima, however, teaches 
wherein the second gear (Tech Solution ¶ 9—11) includes a first engagement portion ( ¶ 11, clutch member is “engagement portion”),                             
wherein the first engagement portion extends along a portion of a peripheral surface of the second gear, the first engagement portion being engageable with a 


portion of the first gear, (¶ 11 engaging clutch engages the first and second gear)                                                and
wherein the first engagement portion is a friction member (Best Mode, ¶ 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “engagement portion”  as taught by Tajima in the cartridge of Anzai in view of Kan in view of Sugimura.
The justification for this modification would be to create a rotary clutch mechanism that can engage and disengage gears from one another based on functionality of the developer cartridge.  
Regarding claim 3
Anzai in view of Kan in view of Sugimura in view of Tajima teach the 
developer cartridge according to claim 2, 
	Tajima applied to claim 3 further teaches 
wherein the friction member is made of rubber (Best Mode, ¶ 6).                            
Regarding claim 4
Anzai in view of Kan in view of Sugimura in view of Tajima teach the 
developer cartridge according to claim 3,
Tajima applied to claim 4 further teaches 



wherein the second gear includes a first columnar portion extending in the first direction and centered on the second axis (Tech Solution, ¶ 8—9),                       and
wherein the friction member is arranged on a portion of a peripheral surface of the first columnar portion (Tech Solution, ¶ 8—10).
Regarding claim 12
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 11,
Although strongly implied, Anzai in view of Kan in view of Sugimura do not explicitly teach 
“wherein the second gear includes a first engagement portion,
wherein the first engagement portion extends along a portion of a peripheral surface of the second gear, the first engagement portion being engageable with a portion of the first gear, and
wherein the first engagement portion is a friction member”.
Tajima, however, teaches 
wherein the second gear (Tech Solution ¶ 9—11) includes a first engagement portion ( ¶ 11, clutch member is “engagement portion”),                             
wherein the first engagement portion extends along a portion of a peripheral surface of the second gear, the first engagement portion being engageable with a 

portion of the first gear, (¶ 11 engaging clutch engages the first and second gear) and
wherein the first engagement portion is a friction member (Best Mode, ¶ 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “engagement portion”  as taught by Tajima in the cartridge of Anzai in view of Kan in view of Sugimura.
The justification for this modification would be to create a rotary clutch mechanism that can engage and disengage gears from one another based on functionality of the developer cartridge. 
Regarding claim 13
Anzai in view of Kan in view of Sugimura in view of Tajima teach the
developer cartridge according to claim 12, 
Tajima applied to claim 3 further teaches 
wherein the friction member is made of rubber (Best Mode, ¶ 6).                            
Regarding claim 14
Anzai in view of Kan in view of Sugimura in view of Tajima teach the 
developer cartridge according to claim 33,
Tajima applied to claim 14 further teaches 



wherein the second gear includes a first columnar portion extending in the first direction and centered on the second axis (Tech Solution, ¶ 8—9),                       and
wherein the friction member is arranged on a portion of a peripheral surface of the first columnar portion (Tech Solution, ¶ 8—10).
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP 2009053274 A) in view of Kan et al. (2011/0130782 A1)  in view of Shimizu (EP 3382462 A1) in view of Yamane et al. (US 2013/0064570 A1).                           
Regarding claim 6
Anzai in view of Kan in view of Sugimura teach the developer cartridge according to claim 1, 
Anzai applied to claim 6 further teaches 
further comprising:
a housing (FIG. 1, Ref 4) configured to accommodate developer therein (Best-Mode,  ¶ 4); and
an agitator configured to agitate the developer in the housing (FIG. 1, Ref 4, Best-Mode,  ¶ 4),
Anzai in view of Kan in view of Sugimura do not explicitly teach 
“wherein the first gear is supported by a rotation shaft of the agitator”.
Yamane, however, teaches 

wherein the first gear is supported by a rotation shaft of the agitator ([0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “first gear on the shaft of the agitator” as taught by Yamane in the cartridge of Anzai in view of Kan in view of Sugimura.
The justification for this modification would be to have a gear on the shaft to drive the agitator to stir the toner. 
Regarding claim 16
Anzai in view of Kan in view of Sugiyama the developer cartridge according to claim 11, 
Anzai applied to claim 16 further teaches 
further comprising: 
a housing (FIG. 1, Ref 4)  configured to accommodate developer (Best-Mode,  ¶ 4) therein; and 
an agitator configured to agitate the developer in the housing (FIG. 1, Ref 4, Best-Mode,  ¶ 4),
Although strongly implied, Anzai in view of Kan in view of Sugiyama
 “wherein the first gear is supported by a rotation shaft of the agitator”.
Yamane, however, teaches 
wherein the first gear is supported by a rotation shaft of the agitator ([0081]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “first gear on the shaft of the agitator” as taught by Yamane in the cartridge of Anzai in view of Kan in view of Sugimura.
The justification for this modification would be to have a gear on the shaft to drive the agitator to stir the toner. 
Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anzai (JP 2009053274 A) in view of Kan et al. (2011/0130782 A1)  in view of Sugiyama  (JP 2012/022142 A) in view of Jong (JP 2008/222441 A).                                       
Regarding claim 9
Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 1, 
Anzai in view of Kan in view of Sugiyama do not explicitly teach 
“wherein the second gear includes: 
a first engagement portion extending along one portion of a peripheral surface of the second gear; and 
a second engagement portion extending along another portion of the peripheral surface of the second gear, and the second engagement portion being closer to the second axis than the first engagement portion is to the second axis in a 


radial direction of the second gear, the second engagement portion being engageable with a portion of the first gear”.
Jong, however, teaches 
wherein the second gear (Tech Solution, ¶ 4 ) includes: 
a first engagement portion extending along one portion of a peripheral surface of the second gear (Tech Solution, ¶ 4—6); and 
a second engagement portion extending along another portion of the peripheral surface of the second gear, and the second engagement portion being closer to the second axis than the first engagement portion is to the second axis in a radial direction of the second gear, the second engagement portion being engageable with a portion of the first gear (Tech Solution, ¶ 6—10).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “two engagement portions” as taught by Jong in the cartridge of Anzai in view of Kan in view of Sugiyama.
The justification for this modification would be to build a cartridge mechanism that can perform complicated tasks such as engaging and disengaginghte cartridge from the coping machine, opening toner ports, etc.                           
Regarding claim 19


Anzai in view of Kan in view of Sugiyama teach the developer cartridge according to claim 11, 
Anzai in view of Kan in view of Sugiyama do not explicitly teach 
“wherein the second gear includes: 
a first engagement portion extending along one portion of a peripheral surface of the second gear; and 
a second engagement portion extending along another portion of the peripheral surface of the second gear, and the second engagement portion being closer to the second axis than the first engagement portion is to the second axis in a radial direction of the second gear, the second engagement portion being engageable with a portion of the first gear”.
Jong, however, teaches 
wherein the second gear (Tech Solution, ¶ 4 ) includes: 
a first engagement portion extending along one portion of a peripheral surface of the second gear (Tech Solution, ¶ 4—6); and 
a second engagement portion extending along another portion of the peripheral surface of the second gear, and the second engagement portion being closer to the second axis than the first engagement portion is to the second axis in a radial direction of the second gear, the second engagement portion being engageable with a portion of the first gear (Tech Solution, ¶ 6—10).   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “two engagement portions” as taught by Jong in the cartridge of Anzai in view of Kan in view of Sugiyama.
The justification for this modification would be to build a cartridge mechanism that can perform complicated tasks such as engaging and disengaging the cartridge from the copying machine, opening toner ports, etc. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852